Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 3/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 9,754,625 and US Patent Number 10,748,578 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Novak et al. (US 2003/0126599), Kato (US 2003/0175013), Kuroda (US 2002/0129254), Kito (US 2006/0294201) and Noguchi (US 2008/0292286) does not teach nor suggest in detail the limitations of “receiving, by a media player device, a digital content package including digital audio-video content: playing the digital content package by the media player device; display at least one interactive icon for time selection in video output from the digital audio-video content during the playing; enable selection of start time values and stop time values from the digital audio- video content by a user during the playing using the at least one interactive icon; store a playlist comprising the start time values and the stop time values selected by the user; and outputting a menu interface enabling the user to select a function for uploading the playlist defined by the user to a system-determined network address for a playlist server, wherein the function for uploading the playlist uploads to a server that restricts video generated from the playlist to a total play time of the playlist not longer than at least one of a specified percentage of the digital audio-video content file or a fixed maximum time” as recited in Independent claim 1; “display at least one interactive icon for time selection in video output from digital audio-video content during playing by the media player device; enable selection of start time values and stop time values from the digital audio- video content by a user during the playing using the at least one interactive icon; store a playlist comprising the start time values and the stop time values selected by the user; and output a menu interface enabling the user to select a function for uploading the playlist defined by the user to a system-determined network address for a playlist server, wherein the function for uploading the playlist uploads to a server that restricts video generated from the playlist to a total play time of the playlist not longer than at least one of a specified percentage of the digital audio-video content file or a fixed maximum time” as recited in independent claim 12; “receiving, by at least one server, a playlist and an identifier for audio-video content from a remote player device, wherein the playlist comprises a list of time values from a timeline of the audio-video content indicating a sampling sequence selected at the remote player device in response to input from a user via an input device; and enabling, by the at least one server, generation of one or more audio-video clips based on the playlist including a portion of the audio-video content in response to user input, subject to a restriction that each receiving node must be an authorized licensee of the audio-video content from which the playlist was generated, and wherein the enabling generation is further subject to a restriction that total play time of the playlist is not longer than at least one of a specified percentage of the digital audio-video content file or a fixed maximum time” as recited in independent claim 18; (In remarks filed on pages 11-12 in response filed 
Furthermore, the underlined claim limitations above in claims 1, 12 and 18 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious because of the combination of various specific 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-3, 5-18 and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481